Anderson, J-,
delivered the opinion of the court.
Appellants, T. P. Yates and others, patrons of the Blue Springs consolidated public school, died their bill in the chancery court of Union county against appellees T. A. J. Beasley. E. Blizzard, the superintendent of education of that county, and the trustees of the Blue Springs consolidated public school, for the purpose of enjoining said superintendent from contracting with appellee Beasley to teach in said school during the scholastic year of 1922-23, and to enjoin appellee Beasley from teaching in said school for said period. Upon proper fiat a writ of injunction was issued enjoining appellees in accordance with the prayer of said bill. Appellees answered, delaying the material allegations of the bill.
The cause was heard on bill, answer, motion to dissolve the injunction, and proof. A final decree was rendered dissolving the injunction, from which appellants prosecute this appeal.
At the time this cause is being considered and decided by this court the scholastic year of 1922-23 has expired. *305The scholastic year of 1923-24 is in progress. When the record in this cause and appellants’ brief and argument were filed in this court (April 7, 1923) the scholastic year of 1922-23 of the consolidated school in question lacked but little, if any, of having expired; and when the cause was submitted to this court, which occurred on October 9, 1923, it had expired some months before. And there seems to have been no unnecessary delay in the progress of the cause either in the court below or in this court. Therefore, at this late day, this court is called upon to decide whether appellee Beasley shall teach in the Blue Springs consolidated public school for the scholastic year 1922-23. It is apparent without further statement of the case that it is utterly impossible for this court to enter any judgment in the cause which can be enforced. The questions involved are moot; they are dead questions. It is a principle of long standing in the courts of this country administering the common law, that questions will not be adjudicated unless in so doing the rights of the parties can be fixed and enforced by proper final process. It is only real controversies which the courts will decide, not imaginary ones. Courts are instituted not alone to render but also to enfoi*ce their judgments. It would be' a vain thing to render a judgment that in the very nature of things could not be enforced. Pafhausen v. State, 94 Miss. 103, 47 So. 897; McDaniel v. Hurt, 92 Miss. 197, 41 So. 381; McInnis v. Pace, 78 Miss. 550, 29 So. 835.
We are reminded that in McInnis v. Pace, supra, although the questions were moot they were nevertheless decided. This is true,.but in doing so the court departed from the long-established, sound rule. The declaring of principles of law in moot cases is neither binding on the parties nor on the courts. To do so simply amounts to the court giving advice about a matter without authority. No precedent is made for future cases.

Appeal dismissed.